REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving detecting a trigger to switch from a source cell to a target cell for transmitting physical uplink shared channel (PUSCH) communications, wherein the trigger is detected in association with a handover from the source cell to the target cell, and wherein the trigger is associated with a radio resource control (RRC) reconfiguration complete message provided to the target cell when the UE is connected to the source cell and to the target cell during the handover; switching from the source cell to the target cell for transmitting the PUSCH communications, wherein the switching from the source cell to the target cell is associated with detecting the trigger; and releasing physical uplink control channel (PUCCH) resources associated with the source cell or ceasing sounding reference signal (SRS) transmissions to the source cell, wherein the releasing or the ceasing is associated with receiving an indication that the source cell has ended downlink communication transmission to the UE, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Lyu teaches that the dynamic signals may be sent using uplink or downlink signals, via respective downlink or uplink channels, such as PDCCH or PUCCH and downlink or uplink data  may be sent via physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), after receiving a downlink or uplink grant but does not teach releasing physical uplink control channel (PUCCH) resources associated with the source cell or ceasing sounding reference signal (SRS) transmissions to the source cell and therefore the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415